DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 08/23/2019.
Claims 1-20 are currently pending and have been examined.
Drawings
The drawings are objected to because the Communication Network of Fig. 5 is not labeled with the reference character 122. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0044] recites “the buffer storages I112” when it appears it should recite “the buffer storages 112”
Paragraph [0046] recites “the first mobile device 108 a” when it appears it should recite “the first mobile device 108a”
Paragraph [0046] further recites “the user 118” when it appears it should recite “the first delivery coordinator 106a” because the first delivery location is in possession of the mobile device 108a that can transfer location information.
Paragraph [0082] recites “second user-devices 118 and 404” in two instances when it appears it should recite “second user-devices 120 and 404” for both instances because 118 is the reference character used for the user.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite delivering packages based on predetermined instructions. 
Claim 1 recites the concept of delivering packages based on predetermined instructions which is a certain method of organizing human activity including managing commercial activity and managing personal behavior. Facilitating delivery of a first parcel to a first user, comprising: stores the first parcel for delivering to the first user at a first destination location that is within a service area; receive location information from a first user, track a location of the first user based on the location information, communicate a first instruction to load the first parcel thereon and transit to the first destination location for delivering the loaded first parcel to the first user, based on a match between the tracked location and the first destination location all, as a whole, fall under the category of managing commercial activity and managing personal behavior. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, one or more automated guided vehicles, a buffer storage in a multistory building, an order management server and a user-device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of use of storage rooms in multistory buildings. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of use of storage rooms in multistory buildings. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more automated guided vehicles, a buffer storage in a multistory building, an order management server and a user-device amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of use of storage rooms in multistory buildings. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of use of storage rooms in multistory buildings. Mere instructions to apply an exception using generic computer components and 
Claims 2-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 further limits the abstract idea of claim 1 while introducing the additional element of one or more elevators associated with the multistory building. The claim does not integrate the abstract idea into a practical application because the element of one or more elevators associated with the multistory building is recited at a high-level of generality such that it amounts to no more than generally linking the judicial exception to the field of use of multistory buildings with elevators. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of use of multistory buildings with storage rooms and elevators. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 recites the concept of delivering packages based on predetermined instructions which is a certain method of organizing human activity including managing commercial activity and managing personal behavior. A method for facilitating delivery of a first parcel to a first user, the method comprising: determining whether the first parcel is received based on an order placed by the first user for the first parcel, wherein stores the first parcel for delivering to the first user at a first destination location, and caters to the first destination location; receiving location information from the first user based on the determination that the first parcel is received; tracking a location of the first user based on the received location information; and communicating a first instruction to load the first parcel thereon and transit from 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an order management server, a buffer storage in a multistory building, a user-device and an automated guided vehicle. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of use of storage rooms in multistory buildings. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of use of storage rooms in multistory buildings. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an order management server, a buffer storage in a multistory building, a user-device and an automated guided vehicle amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to the field of use of storage rooms in multistory buildings. The combination of these additional elements is also no more than mere 
Claims 13-20 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 12 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (U.S. Pre-Grant Publication No. 2017/0364074, hereafter known as Lau) in view of Zhang (U.S. Patent No. 10,643,171; hereafter known as Zhang), further in view of Jha et al. (U.S. Pre-Grant Publication No. 2019/0333130, hereafter known as Jha).
Regarding claim 1, Lau teaches:
A system for facilitating delivery of a first parcel to a first user (see Fig. 10 for system overview, also see [0097] "A delivery location 1018 can be a destination location for item(s) delivered by robots 1004-0/1. In particular embodiments, delivery locations 1018 can include rooms. However, as noted herein, delivery locations can take various other forms" and [0020] "Such delivery failures can include but are not limited to: a person at 
the system comprising: one or more automated guided vehicles (AGVs) stationed  (see [0094] "A system 1000 can exist at a site 1002 where robots (two shown as 1004-0/1) can autonomously navigate between various locations...a system 1000 can include an elevator control unit 1010 to enable robots 1004-0/1 to use elevators 1012 to travel between floors" and [0097] "A first location 1014 can be a default return site for robots 1004-0/1 when they are not executing tasks")
and an order management server communicatively coupled to the one or more AGVs (see [0019] "a larger system can receive a delivery request, and direct robot movement in response to such a request" and [0098] "robots 1004-0/1 can receive requests over communication system 1008. Such requests can originate from any suitable source, including but not limited to...the system controller 1006, a server 1024 (which can be at the site, or remote from the site)")
the order management server configured to: communicate a first instruction to a first AGV of the one or more AGVs to load the first parcel thereon and transit  to the first destination location for delivering the loaded first parcel to the first user (see [0019] "a larger system can receive a delivery request, and direct robot movement in response to such a request" and [0028] "a robot can be capable of self-loading an item for delivery" and [0029] “A method 200 can include a robot determining if navigation to a delivery location has been successful 214. Such an action can include a robot utilizing autonomous navigation systems to attempt to reach the delivery location” system receives request and instructs robot to self-load item and to use its autonomous navigation to transit to the delivery location once the item has been received)
Lau further teaches in [0021] “While a delivery location can be a stationary location, in other embodiments it can be a location that can move, such as a person”, but Lau does not explicitly teach receiving location information of a user device, tracking the user, and communicating instructions based on a match between the tracked location and destination location. Lau teaches in [0026] “a delivery request can include a delivery when the robot is loaded with the delivery items when it receives the delivery requests (i.e., it does not have to travel to pick up the delivery item)”. Because the robots of Lau are stationed in the first location when not executing tasks, the items being delivered by Lau are picked up from the first location. However, Lau does not explicitly teach the first location being a buffer storage location that stores parcels being delivered within a service area associated with the buffer storage.
Zhang teaches:
the order management server configured to: receive location information from a user-device of the first user (see Col. 13 lines 33-39 "to log the current location of the user computing device 110, the delivery system 140 transmits a request over the network 120 to the user computing device 110 for its current location and the global positioning system (“GPS”) module 118 of the user computing device 110 communicates the current location of the user computing device 110 to the delivery system 140 over the network 120")
track a location of the first user based on the location information (see Col. 13 lines 48-54 "the delivery system 140 provides a request to periodically or continuously log the location of the user computing device 110 during the predefined period before the delivery time window begins and during the delivery time window. As previously discussed, the delivery time window is selected by the user 101 during checkout" continuously tracking location of user during delivery time window)
communicate a first instruction to a first AGV of the one or more AGVs to load the first parcel thereon and transit delivering the loaded first parcel to the first user, based on a match between the tracked location and the first destination location (see Col. 17 lines 30-35 and 43-45 "in block 240, the delivery system 140 determines if the user 101 is outside of the delivery area. For example, when the delivery time window begins, the delivery system 140 logs the location of the user computing device 110 and determines if the location of the user computing device 110 is within the delivery area...the delivery area is less than or equal to a predefined maximum distance from a delivery location" and Col. 20 lines 4-8 "in block 240, if the user 101 is not outside the delivery area, the method 200 proceeds to block 260. In block 260, the delivery agent is directed to a location of the user computing device 110.")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the system of Lau. As Zhang states in Col. 1 lines 12-26 “Delivery to a fixed shipping address is not always convenient for a user when the user is accepting delivery in person. Because the user is often uncertain about the exact time that a delivery should arrive, the user may be inconvenienced by having to spend unnecessary time waiting for the delivery at the shipping address… Techniques herein provide a computer-implemented method to dynamically adjust a delivery location based on a location of a user computing device”. By dynamically adjusting a delivery location, Zhang allows for the delivery to occur on the first attempt even if the user does not remain at the originally specified delivery location. In Lau alone, if a user is not present (e.g. the item is not removed at the delivery destination), per [0054] the robot must transit to a second location and receive manual intervention before trying to deliver the item again.
The combination of Lau and Zhang still does not explicitly teach the first location where the robots are stationed and items are picked up for delivery as being a buffer storage. However, Jha teaches:
wherein the buffer storage stores the first parcel for delivering to the first user at a first destination location that is within a service area associated with the buffer storage (see [0021] "The area hub is a smaller hub, such as a delivery hub, responsible for a specific area within a city. The area hub in some examples stores the packages/orders for a defined time period (e.g., two to three days). The area hub is location from which the package/order is delivered to the customer at 210" in the combination, the first location of Lau is an area hub for items to be delivered to at least the multistory building)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jha with the combination of Lau and Zhang. As Jha states in [0021] “in the fulfillment flow 200, the package/order is transported from the warehouse at 204 to the city hub at 206 and then to an area hub at 208. This flow increases the efficiency level and capacity of the order fulfillment setup, as result of the orders within hubs being able to be grouped by similar delivery locations, or buffered, before being forwarded”. By having the first location of Lau and Zhang be a buffer storage location where items to be delivered within the building are temporarily stored before being delivered by the robots, the flow of items to users within the building is increased compared to flow without a buffer storage location.
Regarding claim 2, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 1 above. Lau teaches the robots autonomously navigating to a delivery destination provided by the management server (see [0029] for robot autonomous navigation and [0019] for server providing location for robot movement), and does not explicitly teach a route being determined by the server which is then communicated to the robot and followed by the robot to the delivery location. However, Zhang teaches:
wherein the order management server is further configured to determine a route to be followed by the first AGV for transiting from the buffer storage to the first destination location
wherein the first instruction includes information of the determined route (see Col. 20 lines 37-39 "In block 730, the delivery system 140 determines a delivery route for a delivery agent and transmits the delivery route to the delivery agent computing device 151")
and wherein the first AGV follows the determined route to reach the first destination location from the buffer storage to deliver the first parcel to the first user (see Col. 22 lines 31-35 "the delivery agent follows the delivery route received on the delivery agent computing device 151 from the delivery system 140 until the delivery agent arrives at the user computing device 110 location")
It would have been obvious to one of ordinary skill in the art to combine these teachings of Zhang to the combination of Lau, Zhang and Jha. As discussed in Zhang Col. 1 lines 12-17 “Delivery to a fixed shipping address is not always convenient for a user when the user is accepting delivery in person. Because the user is often uncertain about the exact time that a delivery should arrive, the user may be inconvenienced by having to spend unnecessary time waiting for the delivery at the shipping address. In such a situation, a user may not feel at liberty to run an errand at a nearby location out of concern that the delivery could arrive while the user is away from the delivery address” As discussed above, Lau does consider mobile delivery destinations, but Lau does not explicitly teach how the routing is undertaken to account for a mobile destination. By incorporating the teachings of Zhang, dynamically routing the AGVs to mobile delivery destinations (users) can be managed based on tracking the user to successfully deliver items. The new combined system of Lau, Zhang and Jha would thus account for the potential movement of users while the AGV is en route, thereby allowing for item delivery while alleviating the user inconvenience of feeling stuck at static delivery location highlighted in Zhang.  
Regarding claim 3, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 1 above. Lau further teaches:
wherein the order management server further communicates the first instruction to the first AGV based on one or more delivery preferences of the first user (see [0019] "A request to deliver one or more items can take various forms, including but not limited to: a request to take an item that has been placed in or on the robot to a destination location; or a request to navigate to one or more intermediate locations before delivering the item" and [0026] "One form of a delivery request can include a delivery when the robot is loaded with the delivery items when it receives the delivery requests (i.e., it does not have to travel to pick up the delivery item)" delivery preference indicated in the request is the destination location)
Lau further teaches the weights of items impacting the functioning of the delivery robots (see discussion of item weight impacts on robot center of gravity/stability in [0080]). Lau further teaches in [0082] that robots can have different cargo carrying casings for different delivery needs. However, Lau does not explicitly teach the server communicating the first instruction based on one or more parameters associated with the first parcel. Zhang teaches:
wherein the order management server further communicates the first instruction to the first AGV based on one or more delivery preferences of the first user and one or more parameters associated with the first parcel (see Col. 11 line 64 through Col. 12 line 12 "In block 350, the user 101 selects a delivery time window…the merchant system website 134 receives one or more delivery time windows available to the user 101 from the delivery system…the merchant system website 134 may communicate the order details and user's shipping information to the delivery system 140 so that the delivery system 140 may generate the one or more delivery time windows based on the order details and user's shipping information. For example, the order details may comprise...the products' weights and dimensions" scheduled delivery time options for the item are determined based on the items weight and dimensions, then the user selects 
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Lau, Zhang and Jha would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of the combination of Lau, Zhang and Jha would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the route/instruction being communicated based on delivery preferences and parameters associated with the parcel. Further, applying the route/instruction being communicated based on delivery preferences and parameters associated with the parcel to the combination of Lau, Zhang and Jha would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the user to select their most preferred delivery time window that can be accommodated for the item by the system. 
Regarding claim 4, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 3 above. Lau further teaches:
wherein the one or more delivery preferences include at least one of the first destination location and a scheduled delivery time specified by the first user for delivering the first parcel
Lau further teaches the weights of items impacting the functioning of the delivery robots (see discussion of item weight impacts on robot center of gravity/stability in [0080]). Lau further teaches in [0082] that robots can have different cargo carrying casings for different delivery needs. However, Lau does not explicitly teach one or more parameters associated with the parcel being used to base the communication of the first instruction on, wherein the one or more parameters associated with the first parcel include a size, a shape, a weight, a material, and one or more dimensions of the first parcel. Zhang teaches:
wherein the one or more delivery preferences include at least one of the first destination location and a scheduled delivery time specified by the first user for delivering the first parcel (see Col. 11 line 64 through Col. 12 line 10 "In block 350, the user 101 selects a delivery time window…the merchant system website 134 receives one or more delivery time windows available to the user 101 from the delivery system…the merchant system website 134 may communicate the order details and user's shipping information to the delivery system 140 so that the delivery system 140 may generate the one or more delivery time windows based on the order details and user's shipping information” delivery window specified by user. Examiner notes only one of the destination location or scheduled delivery time is required to teach the limitation in full)
and wherein the one or more parameters associated with the first parcel include a size, a shape, a weight, a material, and one or more dimensions of the first parcel (see Col. 11 line 64 through Col. 12 line 12 "In block 350, the user 101 selects a delivery time window…the merchant system website 134 receives one or more delivery time windows available to the user 101 from the delivery system…the merchant system website 134 may communicate the order details and user's shipping information to the delivery system 140 so that the delivery system 140 may generate the one or more delivery time windows based on the order details and user's shipping information. For example, the order details may comprise...the products' weights and dimensions" item parameters 
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Lau, Zhang and Jha would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of the combination of Lau, Zhang and Jha would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the route/instruction being communicated based on delivery preferences and parameters associated with the parcel. Further, applying the route/instruction being communicated based on delivery preferences and parameters associated with the parcel to the combination of Lau, Zhang and Jha would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the user to select their most preferred delivery time window that can be accommodated for the item by the system. 
Regarding claim 5, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 4 above. Lau does not explicitly teach the server recommending the user to change the destination location based on a mismatch between the destination location and the tracked location at the scheduled delivery time. However, Zhang further teaches:
wherein the order management server is further configured to recommend the first user to change the first destination location to a different destination location when the first destination location is different from the tracked location at the scheduled delivery time specified by the first user (see Col. 17 lines 28-31 “If the delivery time window has arrived, the method 230 proceeds to block 240 in FIG. 2. Returning to FIG. 2, in block 240, the delivery system 140 determines if the user 101 is outside of the delivery area” as well as Col. 17 lines 55-56 "If the user 101 is outside of the delivery area, the method 200 proceeds to block 250" and Col. 18 lines 6-8 and 11-19 "FIG. 6 is a block diagram depicting a method 250 for providing alternative instructions for delivery to a delivery 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the system of Lau, Zhang and Jha. As Zhang states in Col. 1 lines 12-26 “Delivery to a fixed shipping address is not always convenient for a user when the user is accepting delivery in person. Because the user is often uncertain about the exact time that a delivery should arrive, the user may be inconvenienced by having to spend unnecessary time waiting for the delivery at the shipping address… Techniques herein provide a computer-implemented method to dynamically adjust a delivery location based on a location of a user computing device”. By dynamically adjusting a delivery location, Zhang allows for the delivery to occur on the first attempt even if the user does not remain at the originally specified delivery location. In Lau alone, if a user is not present (e.g. the item is not removed at the delivery destination), per [0054] the robot must transit to a second location and receive manual intervention before trying to deliver the item again.
Regarding claim 6, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 3 above. Lau teaches in [0030] the server alerting the user that the robot has arrived at the destination location (see [0030] “a method 200 can include indicating the arrival of the item(s) at the delivery location 216. Such an action can include…an indication by a system on site…An indication by the…system can include using any suitable communication system, estimating a first time of delivery for delivering the item based on the match between destination and tracked locations and the one or more preferences of the user. However, Zhang teaches:
wherein the order management server is further configured to estimate a first time of delivery for delivering the first parcel based on the match between the tracked location and the first destination location, and the one or more delivery preferences of the first user (see Col. 21 lines 24-27 "In block 750, the delivery system 140 transmits an alert to the user computing device 110 comprising an estimated arrival time and request for the user 101 to remain in a specific location" Block 750 is part of process 260 which is triggered when user is inside the delivery area, Col. 20 lines 4-6 "in block 240, if the user 101 is not outside the delivery area, the method 200 proceeds to block 260". Delivery area is a delivery preference of the user Col. 2 lines 60-65 "An example delivery area may be a bounded physical area based on the physical address provided by the user or a maximum distance from the physical address in which the user and the user computing device should be present during the delivery time window so that delivery may be effected")
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Lau, Zhang and Jha would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of the combination of Lau, Zhang and Jha would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate estimating a first time of delivery based on the matching of destination and tracked locations and one or more delivery preferences. Further, applying the estimating a first time of delivery based on the matching of destination and tracked locations 
 Regarding claim 7, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 6 above. Lau teaches in [0030] the server alerting the user that the robot has arrived at the destination location (see [0030] “a method 200 can include indicating the arrival of the item(s) at the delivery location 216. Such an action can include…an indication by a system on site…An indication by the…system can include using any suitable communication system, including but not limited to a private or public network, including a LAN or cellular network, as well as the internet. Such an indication can be received by one receiving the item on a personal device (e.g., cell phone, computing device)”). However, Lau does not explicitly teach communicating the estimated time of delivery to the user device. Zhang teaches:
wherein the order management server is further configured to communicate to the user-device the estimated first time of delivery for notifying the first user regarding the delivery of the first parcel (see Col. 21 lines 24-27 "In block 750, the delivery system 140 transmits an alert to the user computing device 110 comprising an estimated arrival time and request for the user 101 to remain in a specific location")
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Lau, Zhang and Jha would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of 
Regarding claim 9, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 1 above. Lau further teaches:
wherein the first AGV is further configured to: receive the first instruction from the order management server (see [0019] "a larger system can receive a delivery request, and direct robot movement in response to such a request")
detect whether the first parcel is loaded thereon based on the first instruction (see [0028] "A method 200 can include a robot determining item(s) have been received 212. Such actions can include a robot using sensors and/or receiving an input indication that item(s) have been loaded...in alternate embodiments, a robot can be capable of self-loading an item for delivery")
and transit from the buffer storage to the first destination location based on the detection that the first parcel is loaded, for delivering the first parcel to the first user (see [0029] "A 
Regarding claim 10, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 9 above. Lau further teaches:
wherein the first AGV is further configured to: detect whether the first parcel is unloaded at the first destination location (see [0031] "A method 200 can include a robot determining if the item(s) are delivered 218. Such an action can include any of: a robot utilizing sensors to sense whether item(s) have been taken; receiving or not receiving an input from a person indicating the item(s) have been taken, an input to another system on site (i.e., not the robot) that can be communicated to the robot")
communicate a delivery notification to the user based on the detection that the first parcel is unloaded, wherein the delivery notification indicates that the first parcel is delivered to the first user at the first destination location (see [0032] "If a robot determines it has successfully delivered the item(s) (Y from 218), a method 200 can include indicating delivery was successful 220" indication to the recipient of successful delivery)
and transit from the first destination location to the buffer storage based on the detection that the first parcel is unloaded (see [0032] "If a robot determines it has successfully delivered the item(s) (Y from 218),...A robot can then eventually return to a first location 206" Examiner notes that in the combination with Zhang and Jha the first location is the buffer storage location)
As discussed above, Lau teaches indicating to the user that the delivery was successful. Lau in [0054] also teaches indicating to staff via a text message that a delivery was to the server based on the item being successfully delivered. Zhang further teaches:
communicate a delivery notification to the order management server based on the detection that the first parcel is unloaded, wherein the delivery notification indicates that the first parcel is delivered to the first user at the first destination location (see Col. 10 lines 24-25 "the delivery agent communicates a successful delivery to delivery system 140")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of communicating to the server regarding a successful delivery of Zhang for the communicating to the user regarding a successful delivery of the combination of Lau, Zhang and Jha. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 11, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 1 above. Lau further teaches:
wherein the first AGV is further configured to use one or more elevators associated with the multistory building for transiting from the buffer storage to the first destination location (see [0053] "After being loaded with the item, a robot can autonomously navigate toward a room 514. In certain embodiments, the robot can navigate through corridors, signal and ride elevator cars in multi-level buildings")
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Zhang, further in view of Jha and Yang et al. (U.S. Pre-Grant Publication No. 2020/0057993, hereafter known as Yang).
Regarding claim 8, the combination of Lau, Zhang and Jha teaches all of the limitations of claim 6 above. Lau further teaches:
a second parcel that is stored in the buffer storage and is to be delivered to a second user at a second destination location that is within the service area associated with the buffer storage (see [0044] “A method 400 can be executable by a robot and can include autonomous actions by the robot to deliver items based on more than one delivery location” for second item to be delivered to a second location, [0072] “In some building types, such as hotels, doors are normally locked and often open inward. A person present in the room, or a person who can open the door has been authenticated to a certain extent by the hotel” for a second user being at the second delivery destination and the destinations being within the area associated with the buffer storage and [0026] “One form of a delivery request can include a delivery when the robot is loaded with the delivery items when it receives the delivery requests (i.e., it does not have to travel to pick up the delivery item)” for the first and second items being stored at the first location/buffer storage)
and communicate a second instruction to the first AGV to further load the second parcel thereon for delivering the second parcel to the second user at the second destination location  (see [0045] "A method 400 can include receiving data for…delivery locations 402. Such actions can include a robot receiving such information in delivery requests. In some embodiments, such actions can include any of those described for 102 in FIG. 1, or equivalents...It is understood that action 402 can result in a robot receiving...a sequence of locations to travel to, where the locations can be delivery locations" and [0019] "a larger system can receive a delivery request, and direct robot movement in 
As discussed above, Lau teaches a second instruction to load and deliver a second parcel stored at the first location to a second user at a second location within the building. Zhang teaches user requesting times of delivery for their items in step 350. Jha also teaches a single vehicle handling multiple orders in one trip in [0023] “each transport vehicle makes a single trip to deliver all the orders in that vehicle”. However, the combination of Lau, Zhang and Jha does not explicitly teach the server determining a difference between the first and second times of delivery for the items and communicating the instruction based on that difference. Yang teaches:
wherein the order management server is further configured to: determine a difference between the first time of delivery and a second time of delivery, wherein the second time of delivery is associated with a second parcel that is stored in the buffer storage and is to be delivered to a second user at a second destination location that is within the service area associated with the buffer storage (see [0088] "the plurality of orders can be grouped by comparing a similarity between two orders and a similarity threshold...Similarity measurement parameters between two orders may include, for example,...a difference between expected delivery times of two orders")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yang with the system of Lau, Zhang and Jha. As Yang teaches in [007] and [0008] when considering when/how to group orders, a balance must be struck between combining too many .
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, in view of Zhang, further in view of Lau.
Regarding claim 12, Jha teaches:
A method for facilitating delivery of a first parcel to a first user, the method comprising: determining, by an order management server, whether the first parcel is received at a buffer storage  (see [0088] "cause the processor to receive an online order from a user, identify an initial distribution hub for delivery of the online order, and route the online order from the initial distribution hub to an intermediate hub. The computer-executable instructions, upon execution by a processor, further cause the processor to receive notification of receipt of the online order at the intermediate hub, determine a user location". Also see [0076] and steps 626 and 634 for area hub being checked to see if it serves the delivery address of the order)
wherein the buffer storage stores the first parcel for delivering to the first user at a first destination location, and wherein the buffer storage caters to the first destination location (see [0021] "The area hub is a smaller hub, such as a delivery hub, responsible for a 
receiving, by the order management server, location information from a user-device of the first user based on the determination that the first parcel is received at the buffer storage (see [0084] "each time a package is scanned in at an intermediate location (e.g., hub), this action prompts the system to determine the user's current location, compare the location against the expected pattern")
tracking, by the order management server, a location of the first user based on the received location information (see [0018] “The location of the UE 102, and hence the location of the customer, can be tracked using tracking technology in the art, such as with location reporting from base stations 104, or other communication beacons or structures that can be used for tracking movement of the UE 102. A recommender system 106 receives this location information”)
Jha does not explicitly teach communicating an instruction to an AGV to load an item and transit from the hub to the destination location. While Jha teaches in [0072] and [0074] that the tracked location of the user matching the city of the delivery location is used to route the item to a city hub, a match between the tracked location and the delivery address is also not explicitly taught. Instead, once the item reaches the area hub, [0076] teaches that the delivery address is checked vs. the area hub delivery responsibilities. If the delivery address matches, the package is delivered. Finally, Jha also does not explicitly teach the buffer storage location being located in a multistory building. However, Lau teaches:
a location in a multistory building with items to be delivered to users (see [0018] “A method 100 can include a robot that is located at a first location proceeding to deliver one or more items to a delivery location 102. In some embodiments, a first location can be a common starting and/or return location for a robot at an operating site” and [0026] 
and communicating, by the order management server, a first instruction to an automated guided vehicle (AGV) stationed at the buffer storage to load the first parcel thereon and transit from the buffer storage to the first destination location for delivering the loaded first parcel to the first user
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Lau with the method of Jha. As Lau states in [0003] “Effective and reliable robotic delivery systems for handling intermittent, on-demand, or scheduled deliveries of items in a wide variety of environments are needed” and [0005] “Autonomous robots capable of delivering items in hotels, convention centers, apartment buildings, or similar facilities occupied by humans are in demand. Such robots need to navigate through highly variable corridors or rooms without human guidance”. By incorporating the robots of Lau for the last mile delivery from an area hub to destinations in a multistory building, the combination of Jha and Lau would be equipped to meet the demand for automated delivery for delivery addresses of Jha that are apartments, hotels, conferences centers, etc.
The combination of Jha and Lau still does not explicitly teach the communicating being done based on a match between the tracked location and the first destination location. However, Zhang teaches:
and communicating, by the order management server, a first instruction to an automated guided vehicle (AGV) stationed at the buffer storage to load the first parcel thereon and transit from the buffer storage to the first destination location for delivering the loaded first parcel to the first user, wherein the first instruction is communicated based on a match between the tracked location and the first destination location (see Col. 17 lines 30-35 and 43-45 "in block 240, the delivery system 140 determines if the user 101 is outside of the delivery area. For example, when the delivery time window begins, the delivery system 140 logs the location of the user computing device 110 and determines if the location of the user computing device 110 is within the delivery area...the delivery area is less than or equal to a predefined maximum distance from a delivery location" and Col. 20 lines 4-8 "in block 240, if the user 101 is not outside the delivery area, the method 200 proceeds to block 260. In block 260, the delivery agent is directed to a 
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Jha and Lau would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of the combination of Jha and Lau would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such basing of the instruction to transit to the delivery location on a match between the tracked user location and the delivery location. Further, applying basing of the instruction to transit to the delivery location on a match between the tracked user location and the delivery location to the combination of Jha and Lau would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient last-mile delivery of items. While the combination of Jha and Lau teach basing the instruction to send the item to the next hub based on tracked user location, per steps 626-634 of Jha once the item reaches the area hub the delivery address/time vs. area hub delivery responsibility is the match being made. By considering tracking information of Zhang for the last-mile delivery from the area hub, the delivery location can be dynamically adjusted (Zhang Col. 2 lines 25-28) thereby giving the user freedom of movement around the time of delivery (Zhang Col. 1 lines 12-20).
Regarding claim 13, the combination of Jha, Lau and Zhang teaches all of the limitations of claim 12 above. Jha further teaches:
receiving, by the order management server, information of the order placed by the first user (see [0027] “In the event a user places an order through the e-commerce shopping mobile application 304, his or her role changes to that of a customer. In response to a customer placing the order, the graph 306 stored in the customer's device 302 is sent to a central server 308” and [0028] “the central server 308 is a cloud server. The central 
and facilitating, by the order management server, based on the information of the order, a delivery of the first parcel from a storage facility to the first destination location by utilizing the buffer storage  (see [0028] “In one example, the central server 308 is a cloud server. The central server 308 is configured to store the graph 306 for the customer, along with his or her order, and based on the information in the graph 306 (e.g., historical user location or predicted future location), decisions are made and updated at every stage in the order fulfillment setup to thereby dynamically route one or more packages for the order through a plurality of hubs (e.g., the city and area hubs)” server uses order information to route order through area hub to customer and [0035] “In this first stage of the order fulfillment, the order is shipped from the warehouse to the hub of the city (city hub) in which the order is to be delivered” order origination from a warehouse (e.g. storage facility))
Jha does not explicitly teach using AGVs stationed at the buffer storage. However, Lau teaches:
and facilitating, by the order management server, based on the information of the order, a delivery of the first parcel from a storage facility to the first destination location by utilizing the buffer storage and the AGV stationed at the buffer storage
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Lau with the method of Jha, Lau and Zhang. As Lau states in [0003] “Effective and reliable robotic delivery systems for handling intermittent, on-demand, or scheduled deliveries of items in a wide variety of environments are needed” and [0005] “Autonomous robots capable of delivering items in hotels, convention centers, apartment buildings, or similar facilities occupied by humans are in demand. Such robots need to navigate through highly variable corridors or rooms without human guidance”. By incorporating the robots of Lau for the last mile delivery from an area hub to destinations in a multistory building, the combination of Jha and Lau would be equipped to meet the demand for automated delivery for delivery addresses of Jha that are apartments, hotels, conferences centers, etc.
Regarding claim 14, the combination of Jha, Lau and Zhang teaches all of the limitations of claim 12 above. Jha does not explicitly teach communicating instructions to an AGV based on one or more delivery preferences and one or more parameters of the parcel. However, Lau further teaches:
communicating, by the order management server, the first instruction to the AGV based on one or more delivery preferences of the first user (see [0019] "A request to deliver one or more items can take various forms, including but not limited to: a request to take an item that has been placed in or on the robot to a destination location; or a request to navigate to one or more intermediate locations before delivering the item" and [0026] "One form of a delivery request can include a delivery when the robot is loaded with the delivery items when it receives the delivery requests (i.e., it does not have to travel to pick up the delivery item)" delivery preference indicated in the request is a first destination location)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Lau with the method of Jha, Lau and Zhang. As Lau states in [0003] “Effective and reliable robotic delivery systems for handling intermittent, on-demand, or 
Lau further teaches the weights of items impacting the functioning of the delivery robots (see discussion of item weight impacts on robot center of gravity/stability in [0080]). Lau further teaches in [0082] that robots can have different cargo carrying casings for different delivery needs. However, Jha and Lau do not explicitly teach the server communicating the first instruction based on one or more parameters associated with the first parcel. Zhang teaches:
communicating, by the order management server, the first instruction to the AGV based on one or more delivery preferences of the first user and one or more parameters associated with the first parcel
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Jha, Lau and Zhang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of the combination of Jha, Lau and Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the route/instruction being communicated based on delivery preferences and parameters associated with the parcel. Further, applying the route/instruction being communicated based on delivery preferences and parameters associated with the parcel to the combination of Jha, Lau and Zhang would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the user to select their most preferred delivery time window that can be accommodated for the item by the system.
Regarding claim 15, the combination of Jha, Lau and Zhang teaches all of the limitations of claim 14 above. Jha does not explicitly teach the delivery preferences used to base an instruction to an AGV being at least one of a delivery destination and a scheduled delivery time. Jha also does not explicitly teach one or more parameters of the parcel used to base an instruction to the AGV being at least one of size, shape, weight, material, and dimensions. However, Lau teaches:
wherein the one or more delivery preferences include at least one of the first destination location and a scheduled delivery time specified by the first user for delivering the first parcel (see [0019] "A request to deliver one or more items can take various forms, including but not limited to: a request to take an item that has been placed in or on the robot to a destination location; or a request to navigate to one or more intermediate locations before delivering the item" and [0026] "One form of a delivery request can include a delivery when the robot is loaded with the delivery items when it receives the delivery requests (i.e., it does not have to travel to pick up the delivery item)" delivery preference indicated in the request is a first destination location. Examiner notes that 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Lau with the method of Jha, Lau and Zhang. As Lau states in [0003] “Effective and reliable robotic delivery systems for handling intermittent, on-demand, or scheduled deliveries of items in a wide variety of environments are needed” and [0005] “Autonomous robots capable of delivering items in hotels, convention centers, apartment buildings, or similar facilities occupied by humans are in demand. Such robots need to navigate through highly variable corridors or rooms without human guidance”. By incorporating the robots of Lau for the last mile delivery from an area hub to destinations in a multistory building, the combination of Jha and Lau would be equipped to meet the demand for automated delivery for delivery addresses of Jha that are apartments, hotels, conferences centers, etc.
Lau further teaches the weights of items impacting the functioning of the delivery robots (see discussion of item weight impacts on robot center of gravity/stability in [0080]). Lau further teaches in [0082] that robots can have different cargo carrying casings for different delivery needs. Jha and Lau still do not explicitly teach one or more parameters of the parcel used to base an instruction to the AGV being at least one of size, shape, weight, material, and dimensions. However, Zhang teaches:
wherein the one or more delivery preferences include at least one of the first destination location and a scheduled delivery time specified by the first user for delivering the first parcel (see Col. 11 line 64 through Col. 12 line 10 "In block 350, the user 101 selects a delivery time window…the merchant system website 134 receives one or more delivery time windows available to the user 101 from the delivery system…the merchant system website 134 may communicate the order details and user's shipping information to the delivery system 140 so that the delivery system 140 may generate the one or more delivery time windows based on the order details and user's shipping information” 
and wherein the one or more parameters associated with the first parcel include a size, a shape, a weight, a material, and one or more dimensions of the first parcel (see Col. 11 line 64 through Col. 12 line 12 "In block 350, the user 101 selects a delivery time window…the merchant system website 134 receives one or more delivery time windows available to the user 101 from the delivery system…the merchant system website 134 may communicate the order details and user's shipping information to the delivery system 140 so that the delivery system 140 may generate the one or more delivery time windows based on the order details and user's shipping information. For example, the order details may comprise...the products' weights and dimensions" item parameters include weight and dimensions. Examiner notes only one of the listed types of parameters is required to teach the limitation in full)
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Jha, Lau and Zhang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of the combination of Jha, Lau and Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the route/instruction being communicated based on delivery preferences and parameters associated with the parcel. Further, applying the route/instruction being communicated based on delivery preferences and parameters associated with the parcel to the combination of Jha, Lau and Zhang would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the user to select their most preferred delivery time window that can be accommodated for the item by the system.
Regarding claim 16, the combination of Jha, Lau and Zhang teaches all of the limitations of claim 15 above. Jha further teaches recommending the user to change the destination before the scheduled delivery time, and does not explicitly teach the suggesting occurring being made because of a mismatch at the scheduled delivery time. However, Zhang teaches:
recommending, by the order management server, the first user to change the first destination location to a different destination location, when the first destination location is different from the tracked location at the scheduled delivery time specified by the first user (see Col. 17 lines 28-31 “If the delivery time window has arrived, the method 230 proceeds to block 240 in FIG. 2. Returning to FIG. 2, in block 240, the delivery system 140 determines if the user 101 is outside of the delivery area” as well as Col. 17 lines 55-56 "If the user 101 is outside of the delivery area, the method 200 proceeds to block 250" and Col. 18 lines 6-8 and 11-19 "FIG. 6 is a block diagram depicting a method 250 for providing alternative instructions for delivery to a delivery system 140...In block 610, the delivery system 140 transmits a request to the user computing device 110 to reschedule delivery, cancel the order and delivery, or ship to a fixed address...the request may comprise one, two, all, or none of the three aforementioned options" Server recommending rescheduled delivery when user/destination locations don't match at the time window. Col. 18 lines 41-45 "If the user 101 selects the option to reschedule the delivery to the user computing device 110 location, the method 250 proceeds to block 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the system of Jha, Lau and Zhang. As Zhang states in Col. 1 lines 12-26 “Delivery to a fixed shipping address is not always convenient for a user when the user is accepting delivery in person. Because the user is often uncertain about the exact time that a delivery should arrive, the user may be inconvenienced by having to spend unnecessary time waiting for the delivery at the shipping address… Techniques herein provide a computer-implemented method to dynamically adjust a delivery location based on a location of a user computing device”. By dynamically adjusting a delivery location, Zhang allows for the delivery to occur on the first attempt even if the user does not remain at the originally specified delivery location. 
Regarding claim 17, the combination of Jha, Lau and Zhang teaches all of the limitations of claim 14 above. Jha further teaches in [0040] that the system estimates a delivery date for the item, but the estimation is done for a new city when the user’s city location does not match the original destination city and is not done based on a match between the tracked user location and the destination location. Lau teaches in [0030] the server alerting the user that the robot has arrived at the destination location (see [0030] “a method 200 can include indicating the arrival of the item(s) at the delivery location 216. Such an action can include…an indication by a system on site…An indication by the…system can include using any suitable communication system, including but not limited to a private or public network, including a LAN or cellular network, as well as the internet. Such an indication can be received by one receiving the item on a personal device (e.g., cell phone, computing device)”). However, Lau also does not explicitly teach the server estimating a first time of delivery for delivering the item based on the match between destination and tracked locations and the one or more preferences of the user
estimating, by the order management server, a first time of delivery for delivering the first parcel based on the match between the tracked location and the first destination location, and the one or more delivery preferences of the first user (see Col. 21 lines 24-27 "In block 750, the delivery system 140 transmits an alert to the user computing device 110 comprising an estimated arrival time and request for the user 101 to remain in a specific location" Block 750 is part of process 260 which is triggered when user is inside the delivery area, Col. 20 lines 4-6 "in block 240, if the user 101 is not outside the delivery area, the method 200 proceeds to block 260". Delivery area is a delivery preference of the user Col. 2 lines 60-65 "An example delivery area may be a bounded physical area based on the physical address provided by the user or a maximum distance from the physical address in which the user and the user computing device should be present during the delivery time window so that delivery may be effected")
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Jha, Lau and Zhang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of the combination of Jha, Lau and Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate estimating a first time of delivery based on the matching of destination and tracked locations and one or more delivery preferences. Further, applying the estimating a first time of delivery based on the matching of destination and tracked locations and one or more delivery preferences to the combination of Jha, Lau and Zhang would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to alert the user of an impending delivery. The advance notice of an estimated time of delivery allows the user to ensure availability when the item is delivered in combined system.
 Regarding claim 18, the combination of Jha, Lau and Zhang teaches all of the limitations of claim 17 above. Jha further teaches in [0040] that an estimated delivery date is communicated to the user, but the communication is done for a new city when the user is evaluating whether to potentially swap destination locations to the new city. Therefore, communicating the hypothetical estimated delivery date in Jha is not taught as being for notifying the first user of the delivery of the item, as the item is not being delivered to the location when the communicating occurs. Lau teaches in [0030] the server alerting the user that the robot has arrived at the destination location (see [0030] “a method 200 can include indicating the arrival of the item(s) at the delivery location 216. Such an action can include…an indication by a system on site…An indication by the…system can include using any suitable communication system, including but not limited to a private or public network, including a LAN or cellular network, as well as the internet. Such an indication can be received by one receiving the item on a personal device (e.g., cell phone, computing device)”). However, Lau also does not explicitly teach communicating the estimated time of delivery to the user device. Zhang teaches:
communicating, by the order management server to the user-device, the estimated first time of delivery for notifying the first user regarding the delivery of the first parcel (see Col. 21 lines 24-27 "In block 750, the delivery system 140 transmits an alert to the user computing device 110 comprising an estimated arrival time and request for the user 101 to remain in a specific location")
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to the combination of Jha, Lau and Zhang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of the combination of Jha, Lau and Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate estimating a first time of delivery based on the matching of 
Regarding claim 20, the combination of Jha, Lau and Zhang teaches all of the limitations of claim 12 above. Jha does not explicitly teach the server generating a route for an AGV transiting from the area hub to the destination location, wherein the instruction includes the route, and wherein the AGV follows the route to the location. Jha also does not explicitly teach the server receiving a delivery notification from an AGV. 
Lau teaches AGVs transiting from buffer storage to destination locations to deliver items to users in at least [0029]. 
 It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Lau with the method of Jha, Lau and Zhang. As Lau states in [0003] “Effective and reliable robotic delivery systems for handling intermittent, on-demand, or scheduled deliveries of items in a wide variety of environments are needed” and [0005] “Autonomous robots capable of delivering items in hotels, convention centers, apartment buildings, or similar facilities occupied by humans are in demand. Such robots need to navigate through highly variable corridors or rooms without human guidance”. By incorporating the robots of Lau for the last mile delivery from an area hub to destinations in a multistory building, the combination of Jha and Lau would be equipped to meet the demand for automated delivery for delivery addresses of Jha that are apartments, hotels, conferences centers, etc.
Lau teaches the robots autonomously navigating to a delivery destination provided by the management server (see [0029] for robot autonomous navigation and [0019] for server 
determining, by the order management server, a route to be followed by the AGV for transiting from the buffer storage to the first destination location (see Col 20 lines 37-38 "In block 730, the delivery system 140 determines a delivery route for a delivery agent")
wherein the first instruction includes information of the determined route (see Col. 20 lines 37-39 "In block 730, the delivery system 140 determines a delivery route for a delivery agent and transmits the delivery route to the delivery agent computing device 151")
and wherein the AGV follows the determined route to reach the first destination location from the buffer storage to deliver the first parcel to the first user (see Col. 22 lines 31-35 "the delivery agent follows the delivery route received on the delivery agent computing device 151 from the delivery system 140 until the delivery agent arrives at the user computing device 110 location")
and receiving, by the order management server from the AGV, a delivery notification indicating that the first parcel is delivered to the first user at the first destination location (see Col. 10 lines 24-25 "the delivery agent communicates a successful delivery to delivery system 140")
It would have been obvious to one of ordinary skill in the art to combine these teachings of Zhang to the combination of Jha, Lau and Zhang. As discussed in Zhang Col. 1 lines 12-17 “Delivery to a fixed shipping address is not always convenient for a user when the user is .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, in view of Zhang, further in view of Lau and Yang.
Regarding claim 19, the combination of Jha, Lau and Zhang teaches all of the limitations of claim 17 above. Jha also teaches a single vehicle handling multiple orders in one trip in [0023] “each transport vehicle makes a single trip to deliver all the orders in that vehicle”. Jha does not explicitly teach the server determining a difference between first and second delivery times for first and second items, respectively, and then communicating an instruction to an AGV to load and deliver both items in one transit operation. However, Lau further teaches:
a second parcel that is stored in the buffer storage and is to be delivered to a second user at a second destination location that is serviced by the buffer storage (see [0044] “A method 400 can be executable by a robot and can include autonomous actions by the robot to deliver items based on more than one delivery location” for second item to be delivered to a second location, [0072] “In some building types, such as hotels, doors are normally locked and often open inward. A person present in the room, or a person who 
and communicating, by the order management server, a second instruction to the AGV to further load the second parcel thereon for delivering the second parcel to the second user at the second destination location  (see [0045] "A method 400 can include receiving data for…delivery locations 402. Such actions can include a robot receiving such information in delivery requests. In some embodiments, such actions can include any of those described for 102 in FIG. 1, or equivalents...It is understood that action 402 can result in a robot receiving...a sequence of locations to travel to, where the locations can be delivery locations" and [0019] "a larger system can receive a delivery request, and direct robot movement in response to such a request" server receives requests for items to different users at different locations and generates a second instruction of additional delivery locations/requests to handle during a trip. Second parcel loaded per [0028] and items delivered in a loop of steps 430, 432, 404, and 434. Finally, [0050] “If a robot has reached a last location (Y from 434), the robot can determine if there was a failure at any of the locations in the sequence 438. If there were no failures (N from 438), the robot can return to the first location 406”.)
As discussed above, Lau teaches a second instruction to load and deliver a second parcel stored at the first location to a second user at a second location within the building. 
determining, by the order management server, a difference between the first time of delivery and a second time of delivery, wherein the second time of delivery is associated with a second parcel that is stored in the buffer storage and is to be delivered to a second user at a second destination location that is serviced by the buffer storage (see [0088] "the plurality of orders can be grouped by comparing a similarity between two orders and a similarity threshold...Similarity measurement parameters between two orders may include, for example,...a difference between expected delivery times of two orders")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yang with the system of Jha, Lau and Zhang. As Yang teaches in [007] and [0008] when considering when/how to group orders, a balance must be struck between combining too many deliveries together and overburdening individual delivery agents and combining too few deliveries together and running an inefficient delivery system. When using current and future capacity demands (e.g. request volume) to group orders, “the similarity threshold can be appropriately increased and the order quantity upper limit can be appropriately lowered to generate more order groups each including a small number of orders. Thus more delivery persons can be involved to complete delivery of the orders within the scheduling period T1, and the orders delivery can be completed more quickly, thereby improving the delivery efficiency” (Yang [0008]). Therefore, by incorporating Yang’s system for determining how to group orders, the combination of Jha, Lau and Zhang can leverage its pre-existing ability to combine orders to more efficiently deliver items.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ebrahimi Afrouzi (U.S. Patent No. 11,099,562) teaches an AGV for delivering packages within a multistory building
Zhong et al. (U.S. Pre-Grant Publication No. 2018/0107223) teaches AGVs that have navigate multistory buildings with elevators when making deliveries
Taylor et al. (U.S. Pre-Grant Publication No. 2021/0081888) teaches AGVs communicating estimated arrival times to users
Dormehl (“LUXURY APARTMENTS IN LOS ANGELES COME WITH SMART ROBOT BUTLERS”, accessed as of 11/26/2016) teaches delivery robots that can navigate throughout a multistory building.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625